Citation Nr: 1724347	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  08-26 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to total disability based on individual unemployability (TDIU) prior to February 9, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1955 to November 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2011, the Board remanded the knee issues to the RO for issuance of a statement of the case (SOC).  The RO issued a SOC and the Veteran perfected his appeal in a May 2012 Form 9.  

In January 2013, the Board remanded the claims for service connection for the knees and a claim for total disability based on individual unemployability (TDIU). 

The RO granted a TDIU in June 2013, with an effective date of February 9, 2013.

For the TDIU claim, that appeal was inferred with the appeal for increased ratings for the back and sciatica and the evidence of unemployment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The increased rating claims were pending prior to February 9, 2013 and the question of entitlement to TDIU prior to February 2013 continues to be before the Board. 

The Board member who held the December 2009 hearing on increased ratings (and TDIU) is no longer available to participate in the appeal. 

In March 2016, the Board remanded this matter so that the Veteran could be afforded a hearing before a Veterans Law Judge.  

In December 2016, the Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The matter is now ready for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current right knee disorder, to include degenerative joint disease, was not incurred in service or caused by any in-service event, is not related to active service, did not manifest to a compensable degree in the year following separation from service, and is not caused or aggravated by a service-connected disability.

2.  The Veteran's current left knee disorder, to include degenerative joint disease, was not incurred in service or caused by any in-service event, is not related to active service, did not manifest to a compensable degree in the year following separation from service, and is not caused or aggravated by a service-connected disability.

3.  The weight of the competent and probative evidence of record demonstrates that the Veteran's service-connected disabilities were not of such nature and severity as to prevent him from securing or following any substantially gainful employment prior to February 9, 2013.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for a total compensation rating based on individual unemployability prior to February 9, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

May and September 2009 letters provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  The letters also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports and opinions, and lay evidence, to include testimony.  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded VA examinations and opinions were obtained in conjunction with his claims.  The Board finds that the VA examination reports and opinions of record are adequate because they were performed by medical professionals, were based on a thorough examination of the record, to include VA examinations and documented and considered the Veteran's complaints and symptoms, and included adequate opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examinations are necessary regarding the claims for service connection or the TDIU.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  He was also afforded the opportunity to appear and appeared at personal hearings.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a).  If present, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran has reported that it is his belief that his current right and left knee disorders are related to injuries sustained in service, or, in the alternative, his knee disorders are secondarily related to his service-connected bilateral low back disorder and resulting radiculopathy.  

A review of the Veteran's service treatment records reveals no complaints or findings of left or right knee problems.  At the time of the Veteran's September 1958 service separation examination, normal findings were reported for the lower extremities, with no specific complaints or findings being made with regard to the right or left knee.  The Veteran also did not report having any problems with his knees on his September 1958 separation report of medical history.  

The Veteran did not report having any right or left knee problems on his initial application for compensation, received in January 1995; in August 2003 when he requested service connection for hearing loss and tinnitus; or, in March 2006, when he requested an increased evaluation for his low back.  

In an August 2009 letter, the Veteran's private physicians, L. D., D.O., and M. S., M.D., an orthopedist, indicated that the Veteran's degenerative joint disease of the right and left knees was more likely than not the result of his military service.  Neither physician provided rationale to support their opinion.

In an October 2009 letter, Dr. S. indicated that the Veteran had been treated there for some period of time with significant arthritis in both knees which had resulted in an arthritic condition involving the medial aspect of both knees with loss of joint space.  He was noted to have x-rays compatible with significant degenerative arthritis.  Dr. S. stated that this condition was certainly related to his long term service related injury, as indicated in the Veteran's previous history (which the Board observes was provided by the Veteran).  He opined that the Veteran's arthritic condition in the knees was directly and causally related to his military service.  

In a November 2009 letter, Dr. S. indicated that the Veteran's use of a knee brace was certainly directly related to his military service.  

In a December 2009 letter, Dr. D. noted that the Veteran had significant degenerative joint disease involving multiple sites including his back and knees.  He also stated that the Veteran had degenerative disc disease of the back which had been present for many years.  In addition, the Veteran also had significant radiculopathy with nerve deficit of the lower extremity resulting in left foot drop.  This originated from a back injury while in the service from 1955 thru 1959. 

The Veteran was afforded a VA examination in April 2011.  Following examination of the Veteran, the examiner indicated that the Veteran s bilateral knee condition was not caused by or the result his lumbar disc disease.  He stated that the Veteran's bilateral knee condition, which was that of a degenerative joint disease pattern, was brought on by gradual wear and tear activities which caused his condition.  That was because the knee was a weight bearing joint and would eventually wear out with time.  He further noted that the type of work that the Veteran did was such that it involved prolonged standing, walking, and squatting, all of which would result in degenerative changes of the knee joints with time.  He stated that the lumbar spine disc disease was a separate problem and did not give rise to bilateral knee problems.  It was a localized process that did not affect the nearby joints.  Finally, he noted that the Veteran's private sector providers had mentioned that the Veteran had degenerative disease of many joint surfaces, which indicated that his degenerative disease was wide spread, which was characteristic of this condition. 

In a January 2012 letter, Dr. S. indicated that the Veteran had been seen once again in January 2012, with pain in both knees, with pain radiating from the back down into the legs, hips and thigh.  Most of his pain was in the hips, but his hip motion was quite normal.  He believed that most of his problem was once again coming from his 1umbar spine, which was clearly related to his underlying lumbosacral problems.   

In May 2013, a VA medical opinion was obtained.  After reviewing the Veteran's claims folder and medical literature, the examiner indicated that the Veteran's current left and right knee disabilities were less likely than not (less than 50 percent) caused by or as a result of the period of active service.  

The examiner indicated that the Veteran's service records made no mention of any knee joint, musculoskeletal condition, illness or injury that was chronic or associated with any long term complication.  His separation history and physical examination of November 1958 revealed no arthritis or rheumatism, no bone/joint/or other deformity, no lameness, and no trick or locked knees.  The evaluation revealed no lower extremity or musculoskeletal abnormalities.  The importance of the above information indicated that it was more likely that any future residual problems would not be expected from his service years.  The examiner observed that the Veteran's current records revealed, in an April 2013 MRI of the left knee, the presence of degenerative changes and a large radial tear of the medial meniscus along with a small joint effusion.  The March 2013 MRI of the right knee showed the presence of a displaced vertical tear involving the body of the medial meniscus with additional horizontal tear component involving the inner one-third of the superior surface of the posterior horn of the medial meniscus along with degenerative changes and an incidental finding of a small popliteal or Baker cyst. 

He noted that an alternative explanation did exist for the Veteran's condition of the meniscal tears and degenerative changes.  This occurred as a result of a gradual wear and tear process stemming from daily use, especially since this area involved repetitive range of motion and weight bearing activities.  Consequently, it was more likely that after many years of constant use, degenerative changes would develop.  The examiner observed that the Veteran was noted to have worked as an aircraft mechanic, which involved prolonged standing, walking, and lifting of heavy objects.  With time, this prolonged weight bearing would be a strong contributor to his degenerative changes.  An August 2007 note made mention of his employment by an airline from 1967 to 1998.  In contrast, any event that happened more than fifty years ago in the service would not be expected to have the same or greater impact on the knees given the information from the service period and the few short years spent there.

The examiner further observed that mention had been made by private sector providers indicating that his bilateral knee problems were in some way related to his time in the service.  This information was based on a subjective history taken from the Veteran.  While there may have been some musculoskeletal joint problem that happened, the service records at hand did not reflect that they were major problems that compromised his ability to perform his duties while in the service and caused lasting problems.  He also noted that other factual information in the form of the separation history and physical examination did not point out any problems of significance related to the knees or musculoskeletal system.  Hence, it did not appear that the private sector providers had taken into account the Veteran's claims folder to get the panoramic view of his clinical presentation.  Had that been so, then they would most likely would have arrived at the same conclusion as this report.  

Finally, a proportional contribution of the brief time that the Veteran was in the service, 3-4 years, in contrast to the many years in the private sector doing his physically demanding work was not discussed by the private sector providers in the development of his knee conditions. 

In January 2014, an additional opinion as to the etiology of the Veteran's current knee disorders and their relation to his service-connected lumbar spine disorder was obtained from the examiner who provided the May 2013 opinion.  The examiner again indicated that the Veteran's claims folder and medical literature had been reviewed when preparing the opinion.  The examiner opined that the Veteran's current left and right knee disabilities were less likely than not caused by, or as a result of, or aggravated by the service-connected lumbar disc disease.  

The examiner noted that the Veteran's bilateral knee disabilities were that of bilateral knee degenerative joint disease.  He indicated that lumbar spine disc disease would not result in an anatomical shift of weight due to favoring phenomena to the knee joints so as to cause an extra weight burden.  This was demonstrated by the VA back examinations of April 2012 and April 2013, as there was no evidence of significant contributing muscular or neurological issues arising from the lumbar spine resulting in gait disturbances or other abnormalities causing an unequal weight distribution.  He stated that any problems with a disturbance of locomotion or instability of station were directly due to the knees themselves.  With no favoring occurring of the knee joints due to an extra weight burden, there would be no excess strain on the knees that would contribute to the development of his bilateral knee joint degenerative joint disease.

He indicated that instead, an alternative explanation was better suitable to the development of his current bilateral knee condition.  He stated that osteoarthritis of the knees occurred as a result of a gradual wear and tear process stemming from daily use, especially since this joint involved both range of motion and weight bearing activities.  Also this would be in addition to the extra cumulative contributions of the Veteran's occupation, influence of low impact traumatic events, significant joint injuries, and advancing age.

Consequently, it was more likely that with so many years of constant knee joint use, the osteoarthritis would occur from that than the unrelated lumbar spine condition.  Moreover, it was noted that the Veteran did use a walker as a gait assist device.  Such an instrument would take the weight load off the knees as well, and, therefore limit the weight stress on the knees.  The examiner noted that mention had been made of the January 2012 correspondence from Dr. S., who stated that the Veteran's  knee problems were related to his underlying lumbosacral problems.  The examiner indicated that this contrary information relayed no definite pathological mechanism or supplied evidence of how this was possible.  Therefore, this was an unsupported rationale.

As to aggravation, the examiner noted that the Veteran's condition still had been managed with medications on an outpatient basis, had responded to intra-articular joint injections, had not required surgical interventions, and he was still able to ambulate with gait assist devices.  Furthermore, the April 2011 examination report relating to the knee joints indicated that the Veteran was able to engage in part-time employment for more than twenty years.  Therefore, there did not appear to be any complications involving the knees that had arisen from the lumbar spine condition.

At his December 2016 hearing, the Veteran testified as to the duties he performed as a mechanic while in service.  He reported bending, crawling, and going up and down on a daily basis.  He stated that his current knee disabilities were a combination of the duties performed in service and also a result of his service-connected lumbar spine disabilities.  The Veteran also reported having injured his knees at the same time he injured his back in service, when a bunch of large crates fell onto his knees.  He stated that he was treated for his back but not the knees.  He then indicated that his back problems caused his knee problems.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current right or left knee disorder had its onset in service.  The Veteran's service treatment records contain no complaints or findings of knee problems.  Normal findings were reported for the lower extremities at the time of his September 1958 service separation examination, with no notation of knee problems until many years following service. 

As to the Veteran's reports that he has had knee problems since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report that he had knee problems on his September 1958 service separation examination or in his September 1958 service separation report of medical history.  Moreover, on his initial application for compensation, received in January 1995; or in August 2003 when he requested service connection for hearing loss and tinnitus; or in March 2006, when he requested an increased evaluation for his low back, the Veteran did not report having knee problems.  This suggests to the Board that there was no pertinent knee problem at these times.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for knee problems at the time of the 1995 application for benefits, or at the other above noted times, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from knee problems since service, or the lack of knee symptomatology at the time he filed the claim, or both.  Knee problems were first reported many years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  For these reasons, the Board concludes that the assertions of knee symptoms in service and since service are not credible.

As to the Veteran's belief that his current knee disorders are related to his period of service, the question of causation of a complex medical condition, such as the knee disorders, extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, supra.  It has not been shown that he has the requisite training to diagnose the cause of his current degenerative joint of the knees.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of a veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348  . The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  It is the accuracy of the facts that are important, rather than the source of the information.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As noted above, the Veteran submitted several letters from his private physicians to support his claim that his right and left knee disorders were related to his period of service.  The August 2009 letters from Dr. D. and Dr. S., were statements supported by no rationale.  The October and November 2009 letters from Dr. S. indicating that the Veteran's knee problems were related to service, were based upon a history supplied by the Veteran.  The December 2009 letter from Dr. D., which could be interpreted as possibly relating the Veteran's current knee problems to his period of service, was also based upon a history provided by the Veteran.  The relied upon history, as noted above, is not supported by the contemporaneous evidence of record as it relates to the Veteran's period of active service.  The Board is assigning greater probative value to the opinion rendered by the May 2013 VA examiner who opined that the Veteran's current left and right knee disabilities were less likely than not (less than 50 percent) caused by or as a result of the period of active service.  The examiner provided detailed rationale to support his opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history, citing to it in the report, or that he misstated any relevant fact, or relied on any inaccurate fact.  Moreover, the examiner addressed the private opinions when rendering his opinion. Thus, the Board finds the May 2013 VA examiner's opinion to be the most probative evidence of record.

As to the question of secondary service connection, as noted above, the Veteran is not competent to render an opinion as to whether his current knee disorders are proximately due to or aggravated by his service-connected low back disorder and resulting lower extremity radiculopathy.  

As to the nexus requirement, as noted above, Dr. D., in his December 2009 letter indicated that the Veteran had significant degenerative joint disease involving multiple sites including his back and knees.  He also noted that the Veteran had degenerative disc disease of the back which had been present for many years.  In addition, the Veteran also had significant radiculopathy with nerve deficit of the lower extremity resulting in left foot drop.  This originated from a back injury while in the service from 1955 thru 1959.  The Board notes that this could be interpreted as demonstrating a possible relationship between the Veteran low back disorder and the development of his arthritis of the knees; however, this is one of many possible interpretations of this statement, with the most likely that Dr. D. is referencing the radiculopathy of the lower extremities as a result of the low back injury sustained in service.  The Board further notes the January 2012 statement from Dr. S., wherein he noted the Veteran had with pain in both knees, with pain radiating from the back down into the legs, hips and thigh, with the problem once again coming from his lumbar spine, which was clearly related to his underlying lumbosacral problems.  While Dr. S. references knee pain, he did not directly attribute the Veteran's diagnosed right or left knee degenerative joint disease to his service-connected lumbosacral spine disorder.  In contrast, the January 2014 VA examination opinion specifically stated that the Veteran's current left and right knee disabilities were less likely than not caused by, or as a result of, or aggravated by the service-connected lumbar disc disease.  The examiner provided detailed rationale to support his opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history, citing to it in the report, or that he misstated any relevant fact, or relied on any inaccurate fact.  Moreover, the examiner addressed the private opinions when rendering his opinion.  Thus, the Board finds the January 2014 VA examiner's opinion to be the most probative evidence of record.

In this case, the Veteran's bilateral knee disorders, including arthritis, were not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post service symptoms.  The disorders have also not been shown to be related to the Veteran's service-connected low back disability and resultant radiculopathy.  The weight of the competent evidence demonstrates that the currently diagnosed bilateral knee disorders were neither incurred in nor related to active service nor secondary to a service-connected disorder.  For these reasons, the Board finds that service connection for a bilateral knee disorder, to include arthritis, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TDIU

A TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that 60/70 percent schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2016). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

As noted above, the RO granted TDIU in June 2013 with an effective date of February 9, 2013.  Thus, the time period in question is prior to February 9, 2013.  

For the time period in question, the Veteran was rated as 70 percent disabled from March 28, 2006 until May 4, 2010, and 90 percent disabled from May 4, 2010.  For the time period prior to May 4, 2010, the Veteran's individual disability ratings were as follows:  lumbar disc disease, rated as 40 percent disabling; radiculopathy of the right lower extremity, rated as 20 percent disabling; radiculopathy of the left lower extremity, rated as 20 percent disabling; and bilateral hearing loss, rated as noncompensable.  From May 4, 2010, to the present, the Veteran's individual disability evaluations were as follows:  lumbar disc disease, rated as 40 percent disabling; radiculopathy of the right lower extremity, rated as 40 percent disabling; radiculopathy of the left lower extremity, rated as 40 percent disabling; and bilateral hearing loss, rated as 20 percent disabling.  Based upon the above assigned disability evaluations, the Veteran has met the criteria for consideration under 38 C.F.R. § 4.16(a) during both time periods.  .

The Veteran maintains that he became unemployable as a result of his service-connected disabilities in either 2009 or 2010.  

In support of his claim, the Veteran submitted a November 2009 statement from Dr. D., who noted that the Veteran had significant degenerative joint disease involving multiple sites including his back and knees as well as degenerative disc disease of the back which had been present for many years.  He stated that because of these conditions he was considered 100 percent disabled.

In a December 2009 letter, the Veteran's supervisor indicated that he missed six or more weeks of work a year due to his painful condition and that every effort was made to work with the Veteran and his health issues.

At his December 2009 hearing, the Veteran testified that he was employed on a full-time basis but that he missed about six to eight weeks per year as a result of his disabilities.  He stated that he had been employed for the past five years on a full-time basis.  

In a December 2009 letter, Dr. S. indicated that the Veteran had multiple areas of degenerative arthritis.  He opined that as of October 27 2009, the Veteran was unable to work except in a limited capacity.  He noted that the Veteran had severe degenerative changes in the lumbar spine, rated as a 40 percent impairment, and impairment of each lower extremity on the basis of the radicular symptoms, rated as 20 percent disabling.  

In November 2010, the Veteran forwarded a journal demonstrating that he had missed 59 days of work in 2009 due to his disability.  

In a November 2010 letter, the Veteran's wife indicated that his work week had been reduced to three days as he was physically unable to keep up with a full work week.  

At the time of an April 2011 VA examination, the Veteran was noted to be employed on a part-time basis and had lost 6-8 weeks from work in the past 12 months.  

At the time of an April 2012 VA general medical examination, it was noted that the Veteran's thoracolumbar spine (back) condition impacted his ability to work due to his having range of motion difficulties, back pain difficulty in carrying objects, bending, kneeling, doing prolonged standing, and walking.  As to the lumbar spine conditions, there would be no impairment with respect to the sedentary aspects of employment.  As to the physical aspects of employment, the Veteran would benefit from modifications dealing with prolonged standing, lifting of heavy objects, and repetitive bending.  It was indicated that the notes demonstrated that the Veteran has been able to do work, which had been assisted with the analgesics he had been prescribed as part of his therapeutic regime.

In a January 2013 TDIU application, the Veteran reported having been employed as a supervisor at Avantair from March 2005 until October 26, 2012.  He reported working 30 hours per week and missing up to 56 days per year due to illness.  

In a February 2013 statement, the Veteran's representative indicated that the Veteran had lost his job as of November 2012 and requested that his claim be advanced on docket.  

In an Employment Information in Connection with Claim for Disability Payments Form, dated in April 2013, the Veteran's employer indicated that the Veteran had been employed from March 2005 to February 8, 2013, with earnings in the last year of $46,281.56.  He was noted to have worked 10 hours per day in the past year and 40 hours per week.  His last day worked was noted to be February 8, 2013, with his last gross amount paid being reported as $3881.60.  He was noted to have lost no time from work due to illness in the past 12 months.  

The Veteran was found to unemployable as a result of his service-connected disabilities at the time of his April 2013 VA examination.  

After reviewing all the evidence, both lay and medical, a TDIU prior to February 9, 2013 is not warranted.  Although the Board notes that the Veteran's disabilities impacted his employment, he still remained employed, as reported by his employer through February 8, 2013.  While the record demonstrates that the Veteran's hours may have been reduced at one point during the appeal period prior to February 9, 2013, at no point in time was the Veteran relieved from his positon as a maintenance employee.  Moreover, while the Veteran was noted to have used up to 56 days of leave per year due to his disabilities, he still maintained employment.  There are notations in the record that the Veteran was unable to remain employed prior to February 2013.  While the Board notes that the Veteran has expressed his beliefs that he became unemployable in 2009 or 2010 and has submitted letters from his physicians indicating that he was unemployable as early as September 2009, the record demonstrates that he still remained employed at close to, if not at, full-time employment during this time period.  Furthermore, the most recent employment statement from his employer indicates that the Veteran was working 40 hours per week with no time lost from work in the past year prior to being released due to a reduction in force on February 8, 2013.  Given the above, entitlement to a TDIU prior to February 9, 2013, is not warranted.  

No one is insinuating the Veteran's service connected disabilities do not cause many problems.  He has indicated that his disabilities prevent him from doing his usual occupation, thereby causing him to be unemployed.  The Board acknowledges his belief that his symptoms are of such severity as to warrant a TDIU; however, the competent evidence of record does not show that he was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to February 9, 2013.  The Veteran is not medically qualified to tell the Board why he cannot work.  In fact, at some points, his own statements provide factual evidence against this claim.  The Board cannot disregard such evidence.  While his private examiners indicated that he was unemployable prior to February 9, 2013, the record shows that he continuously maintained employment.  While his wife reported that his hours had been reduced in November 2010, the Veteran was still working 3 days per week at 10 hours per day.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The appeal is denied.


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Entitlement to a TDIU prior to February 9, 2013, is denied.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


